FARMER, Judge.
We reverse the lower court’s order denying the return of appellant’s confiscated property. Appellant’s due process rights were violated by the state’s refusal to hold an evidentiary hearing for a threshold determination of whether the confiscated property meets the definition of obscene. Stone v. State, 630 So.2d 660 (Fla. 2d DCA 1994). To comport with due process, the appellant must have the opportunity to demonstrate that the property held is not contraband.
GUNTHER, C.J., and WARNER, J., concur.